 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
NOTE AND WARRANT PURCHASE AGREEMENT


THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of April 7, 2010 (this
“Agreement”), is entered into by and between RADIENT PHARMACEUTICALS
CORPORATION, a Delaware corporation with headquarters located at 2492 Walnut
Ave., Suite 100
Tustin, CA 92780-6953 (the “Company”), and _____________________, (the “Buyer”).


W I T N E S S E T H:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, (i) the Note (as defined below), which Note will
be convertible into shares of Common Stock, $0.001 par value, of the Company
(the “Common Stock”), and (ii) the Warrant (as defined hereafter), which will be
exercisable for shares of Common Stock, upon the terms and subject to the
conditions of the Note, the Warrant, this Agreement and the other Transaction
Documents (as defined below).


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           CERTAIN DEFINITIONS. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Buyer’s Counsel” means _______________________________


“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).


“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.


“Closing Date” means the date of the closing of the purchase and sale of the
Securities.


 “Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Company Counsel” means Leser, Hunter, Taubman & Taubman.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system
which are listed on Annex I annexed hereto, to the extent available on EDGAR or
otherwise provided to the Buyer as indicated on said Annex I.


“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Note.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.


“Converting Holder” means the Holder of the Note, who or which has submitted a
Notice of Conversion (as contemplated by the Note) and/or Holder of the Warrant
who or which has submitted a Notice of Exercise.


“Delivery Date” has the meaning ascribed to it, as may be relevant in the Note
(with respect to Conversion Shares).


“Disbursement Instructions” means the Net Purchase Price Disbursement
Instructions provided by the Company substantially in the form attached hereto
as Annex IIIand incorporated herein by this reference.


“Disclosure Annex” means Annex II to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in any such section of the
Disclosure Annex shall qualify other provisions in this Agreement to the extent
that it would be readily apparent to an informed reader from a reading of such
section of the Disclosure Annex that it is also relevant to other provisions of
this Agreement.


“Holder” means the Person holding the relevant Securities at the relevant time.


“Last Audited Date” means December 31, 2008.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Purchased Securities or
any of the Transaction Documents, (y)  have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its subsidiaries, taken as a whole, or (z) adversely impair the
Company’s ability to perform fully on a timely basis its material obligations
under any of the Transaction Documents or the transactions contemplated thereby.


“Maturity Date” has the meaning ascribed to it in the Note.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Principal Trading Market” means (a) the NYSE Amex, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Bulletin Board, or (f) such other market on which the Common
Stock is principally traded at the relevant time, but shall not include the
“pink sheets.”
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
“Regular Trading Day” means the regular trading hours of a Trading Day on the
Principal Trading Market shall be open for business (as of the date of this
Agreement, such hours are, for most Trading Days, approximately 9:00 or 9:30AM
to approximately 4PM Eastern Time; provided, however, that certain Trading Days
may have shorter regular trading hours; and provided, further, that the regular
trading hours may be subsequently changed for the Principal Trading Market).


“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the
Holders.


 “Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration under the 1933 Act.


“Securities” means the Purchased Securities (as defined in Section 2(a)(iii)
below) and the Shares.


“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and/or the Warrant Shares (as defined hereafter).


“State of Incorporation” means New Jersey.


“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transaction Documents” means (i) this Agreement, (ii) the Note, (iii) the
Disclosure Annex, (iv) the Warrant (as defined hereafter), (v) the Registration
Rights Agreement substantially in the form attached hereto as Annex IV, (vi) the
Consent to Entry of Judgment by Confession (the “Confession of Judgment”)
substantially in the form attached hereto as Annex V, (vii) the Unanimous
Written Consent of the Board substantially in the form attached hereto as Annex
VI, (viii) the Officer Certificate substantially in the form attached hereto as
Annex VII, and (ix) all other certificates, documents, agreements, resolutions
and instruments delivered to any party under or in connection with this
Agreement.
 
 
“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.


2.           AGREEMENT TO PURCHASE; NET PURCHASE PRICE; CLOSING.


a.           Purchase.


(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to loan to the
Company the Net Purchase Price (as defined hereafter) set forth on the Buyer’s
signature page of this Agreement.

 
 
3

--------------------------------------------------------------------------------

 


(ii)           The obligation to repay the loan from the Buyer shall be
evidenced by the Company’s issuance of a Convertible Promissory Note to the
Buyer in the principal amount of $ ___________ substantially in the form
attached hereto as Annex VIII (the “Note”).  The Note shall provide for a
Conversion Price (as defined in the Note), which price may be adjusted from time
to as provided in the Note.


(iii)           As additional consideration for the Net Purchase Price, the
Company shall also issue to the Buyer a warrant to purchase _____________ shares
of the Common Stock substantially in the form attached hereto as Annex IX (the
“Warrant,” and together with the Note, the “Purchased Securities”).


b.           Closing; Delivery of Transaction Documents. The sale and purchase
of the Purchased Securities shall take place at a closing (the “Closing”) to be
held at the offices of the Buyer on the Closing Date.  At the Closing, the
Company will deliver to the Buyer the Transaction Documents against receipt by
the Company of the Net Purchase Price.


c.           Net Purchase Price.  The Note carries a $_________ original issue
discount (“OID”).  In addition, the Company agrees to pay $_________ to the
Buyer to cover the Buyer’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Purchased Securities (the “Transaction Expenses”).  The
Transaction Expenses shall be withheld by the Buyer at the
Closing.  Accordingly, the “Net Purchase Price” shall be $__________, computed
as follows: $___________ less the OID less the Transaction Expenses.


d.           Method of Payment.  Payment of the Net Purchase Price shall be made
to the Company in immediately available funds of the United States as provided
in the Disbursement Instructions.


3.           BUYER REPRESENTATIONS AND WARRANTIES.  The Buyer represents and
warrants to, and covenants and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:


a.           Without limiting Buyer’s right to sell the Securities pursuant to
an effective registration statement or otherwise in compliance with the 1933
Act, the Buyer is purchasing the Securities for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.


b.           All subsequent offers and sales of the Securities by the Buyer
shall be made pursuant to registration of the Securities under the 1933 Act or
pursuant to an exemption from such registration.


c.           The Buyer understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.


d.           If the Buyer is an individual, then the Buyer resides in the state
or province identified in the address of the Buyer set forth on the Buyer’s
signature page to this Agreement.  If the Buyer is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Buyer in which its principal place of business is the address or addresses of
the Buyer set forth on the Buyer’s signature page to this Agreement.


e.           The Buyer understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
f.           The Transaction Documents to which the Buyer is a party, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer.  This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.


g.           The Buyer is an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the 1933 Act.


4.           COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents
and warrants to the Buyer as of the date hereof and as of the Closing Date that,
except as otherwise provided in the Disclosure Annex:
 
a.           Rights of Others Affecting the Transactions.  Except for the right
of participation (the “Participation Rights”) under Section 4.11 of the
Securities Purchase Agreement dated as of November 30, 2009 with Whalehaven LP
and Alpha Capital Anstalt (the “Participation Rights Holders”), there are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Purchased Securities or the Shares.  No other party has a currently exercisable
right of first refusal which would be applicable to any or all of the
transactions contemplated by the Transaction Documents.  The Company has
undertaken all actions, and otherwise complied with all requirements of,
required by the Participation Rights and has received written confirmation that
the Participation Rights Holders will neither participate in nor object to the
transactions contemplated hereby, as more fully set forth on the Officer
Certificate.


b.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
has registered its stock under Section 12(g) of the Securities and Exchange Act
of 1934, as amended (the “1934 Act”), and is obligated to file reports pursuant
to Section 13 or Section 15(d) of the 1934 Act.   The Company has taken no
action designed to terminate, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
nor has the Company received any notification that the SEC is contemplating
terminating such registration.  The Common Stock is quoted on the Principal
Trading Market.  The Company has received no notice, either oral or written,
with respect to the continued eligibility of the Common Stock for quotation on
the Principal Trading Market, and the Company has maintained all requirements on
its part for the continuation of such quotation. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from the Principal
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Principal Trading Market. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.


c.           Authorized Shares.
 
(i)           The authorized capital stock of the Company consists of (x)
100,000,000 shares of Common Stock, of which approximately 24,700,000 undiluted
shares and approximately 41,115,000 (fully diluted) are outstanding as of the
March 15, 2010. Of the outstanding shares of Common Stock, approximately 250,000
shares are beneficially owned by Affiliates of the Company as of March 15, 2010.


(ii)           Other than as set forth in the Company’s SEC Documents and the
agreements referred to with holders of the Company’s indebtedness as described
in the Preliminary Proxy Statement filed with the SEC on February 1, 2010 (the
“Preliminary Proxy Statement”), there are no outstanding securities which are
convertible into or exchangeable for shares of Common Stock, whether such
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
(iii)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  Except for
all of the issuances as proposed in the Preliminary Proxy Statement, after
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, were the
Note fully converted, and the Warrant fully exercised, on that date.
 
(iv)           The Shares have been duly authorized by all necessary corporate
action on the part of the Company, and, when issued on conversion of, or in
payment of interest on the Note, in each case in accordance with their
respective terms, will have been duly and validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description, and will not subject the Holder thereof to personal
liability by reason of being such Holder.
 
d.           Transaction Documents and Stock.  This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company.  This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, and each of the other Transaction Documents, when executed and
delivered by the Company (if necessary), will be, valid and binding obligations
of the Company enforceable in accordance with their respective terms, subject as
to enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.
 
e.           Non-contravention.  The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Note, and
the other Transaction Documents do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the Certificate of Incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.
 
f.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Buyer as
contemplated by this Agreement, except the approval of the NYSE Amex to list the
Conversion Shares or the Warrant Shares, and the approval of the NYSE Amex and
the Company’s stockholders to issue a number of Shares in excess of 19.99% of
the outstanding shares of Common Stock of the Company as of the Closing Date
(the “19.99% Cap”) .
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
g.           Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  Since December 31, 2006, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company with the SEC under the 1934 Act on timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension.  As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the Note thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnote or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
h.           Absence of Certain Changes.  Since the Last Audited Date, there has
been no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party  or material claims of the Company
against any third party, except in the ordinary course of business consistent
with past practices; (v) waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 
i.           Full Disclosure.  There is no fact known to the Company or that the
Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents) that has not been disclosed in writing to the Buyer that would
reasonably be expected to have or result in a Material Adverse Effect.
 
j.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents.  The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
k.           Absence of Events of Default.  Except as set forth on Annex II  or
in Section 3(e) hereof, no Event of Default (or its equivalent term), as defined
in the respective agreement to which the Company or its Subsidiary is a party,
and no event which, with the giving of notice or the passage of time or both,
would become an Event of Default (or its equivalent term) (as so defined in such
agreement), has occurred and is continuing, which would have a Material Adverse
Effect.
 
l.           Absence of Certain Company Control Person Actions or Events.  Other
than as set forth in the Company’s SEC Documents, none of the following has
occurred during the past five (5) years with respect to a Company Control
Person:
 
(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(B) engaging in any type of business practice; or


(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;
 
(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or
 
(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.
 
 
 
8

--------------------------------------------------------------------------------

 

 
m.           No Undisclosed Liabilities or Events.  The Company has no
liabilities or obligations other than those disclosed on Annex II or in the
Transaction Documents or the Company’s SEC Documents or those incurred in the
ordinary course of the Company’s business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstance has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed.  There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the Certificate of Incorporation or
by-laws of the Company, each as currently in effect, with or without stockholder
approval, which change would reduce or otherwise adversely affect the rights and
powers of the stockholders of the Common Stock or (y) materially or
substantially change the business, assets or capital of the Company, including
its interests in subsidiaries.
 
n.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sales of any security or solicited any offers to
buy any security under circumstances that would eliminate the availability of
the exemption from registration under Regulation D in connection with the offer
and sale of the Securities as contemplated hereby.


o.           Dilution.  Each of the Company and its executive officers and
directors is aware that the number of shares issuable on conversion of the Note,
or pursuant to the other terms of the Transaction Documents may have a dilutive
effect on the ownership interests of the other stockholders (and Persons having
the right to become stockholders) of the Company.  The Company specifically
acknowledges that its obligation to issue the Conversion Shares upon conversion
of the Note is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company, and the Company will honor such obligations, including honoring
every Notice of Conversion (as contemplated by the Note), unless the Company is
subject to an injunction (which injunction was not sought by the Company)
prohibiting the Company from doing so.
 
p.           Fees to Brokers, Placement Agents and Others.  Other than a cash
finder’s fee of 10% of the net proceeds received by the Company plus a 3%
unaccountable expense reimbursement, there are no other fees or expenses to be
paid in reference to this Offering, of which the Company shall be solely
responsible to pay, the Company has taken no action which would give rise to any
claim by any Person for brokerage commission, placement agent or finder’s fees
or similar payments by Buyer relating to this Agreement or the transactions
contemplated hereby.  Except for such fees arising as a result of any agreement
or arrangement entered into by the Buyer without the knowledge of the Company (a
“Buyer’s Fee”), Buyer shall have no obligation with respect to such fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby.  The Company shall indemnify and hold harmless
each of Buyer, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney’s fees) and expenses suffered
in respect of any such claimed or existing fees (other than a Buyer’s Fee).
 
q.           Disclosure.  All information relating to or concerning the Company
set forth in the Transaction Documents or in the Company’s public filings with
the SEC is true and correct in all material respects and the Company has not
omitted to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or exists with respect to the
Company or its business, properties, prospects, operations or financial
conditions, which under applicable law, rule or regulation, requires public
disclosure or announcement by the Company.
 
r.           Confirmation.  The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the Net
Purchase Price to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such fact, specifying which representation,
warranty or covenant is affected and the reasons therefor.
 
 
 
9

--------------------------------------------------------------------------------

 
 
s.           Title. The Company and the Company’s subsidiaries, if applicable,
own and have good and marketable title in fee simple absolute to, or a valid
leasehold interest in, all their respective real properties and good title to
their other respective assets and properties, subject to no liens except as have
been disclosed to the Investor.
 
t.           Intellectual Property.
 
        (i)      Ownership.  The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes and similar proprietary rights
(“Intellectual Property”) necessary to the business of the Company as presently
conducted, the lack of which could reasonably be expected to have a Material
Adverse Effect.  Except for agreements with its own employees or consultants,
standard end-user license agreements, support/maintenance agreements and
agreements entered in the ordinary course of the Company’s business, all of
which have been made available for review by the Investor, there are no
outstanding options, licenses or agreements relating to the Intellectual
Property, and the Company is not bound by or a party to any options, licenses or
agreements with respect to the Intellectual Property of any other person or
entity.  The Company has not received any written communication alleging that
the Company has violated or, by conducting its business as currently conducted,
would violate any of the Intellectual Property of any other person or entity,
nor is the Company aware of any basis therefor.  The Company is not obligated to
make any payments by way of royalties, fees or otherwise to any owner or
licensor of or claimant to any Intellectual Property with respect to the use
thereof in connection with the present conduct of its business other than in the
ordinary course of its business.  There are no agreements, understandings,
instruments, contracts, judgments, orders or decrees to which the Company is a
party or by which it is bound which involve indemnification by the Company with
respect to infringements of Intellectual Property, other than in the ordinary
course of its business.
 
       (ii)      No Breach by Employees.  The Company is not aware that any of
its employees is obligated under any contract or other agreement, or subject to
any judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employee is now obligated.  The Company does
not believe it is or will be necessary to use any inventions of any of its
employees made prior to their employment by the Company of which it is aware.


5.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Covenants and Acknowledgements of Buyer.
 
(i)           Transfer Restrictions.  The Buyer acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective registration statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of said Rule
and further, if said Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (3) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
to comply with the terms and conditions of any exemption thereunder.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           Restrictive Legend.  The Buyer acknowledges and agrees that,
until such time as the relevant Shares have been registered under the 1933 Act,
and may be sold in accordance with another effective registration statement, or
until such Shares can otherwise be sold without restriction, whichever is
earlier, the certificates and other instruments representing any of the
Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


(iii)           Confession of Judgment.  The Buyer shall not file the Confession
of Judgment unless and until an Event of Default (as defined in the Note) shall
have occurred.


b.           Covenants, Acknowledgements and Agreements of the Company.  As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, the Company covenants and agrees
as follows:
 
(i)           Filings.  From the date hereof until all the Conversion Shares
either have been sold by the Buyer, or may permanently be sold by the
Buyer without any restrictions pursuant to Rule 144, (the “Registration
Period”), the Company shall  timely make all filings required to be made by it
under the 1933 Act, the 1934 Act, Rule 144 or any United States state securities
laws and regulations thereof applicable to the Company or by the rules and
regulations of the Principal Trading Market and such reports shall conform to
the requirement of the applicable laws, regulations and government agencies,
and, unless such filing is publicly available on the SEC’s EDGAR system (via the
SEC’s web site at no additional charge), to provide a copy thereof to the Buyer
promptly after such filing.  Additionally, within four business days following
the date of this Agreement, the Company shall file a current report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and approved by Buyer and
attaching the material transaction documents as exhibits to such
filing.  Reference is made to the Section titled “Publicity, Filings, Releases,
Etc.” below.  Additionally, the Company shall furnish to the Buyer, so long as
the Buyer owns any Purchased Securities or Common Stock, promptly upon request,
(1) a written statement by the Company that it has complied with the reporting
requirements of Rule 144, (2) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Buyer to sell such securities pursuant to Rule 144 without
registration.
 
(ii)           Reporting Status.  So long as the Buyer beneficially owns any of
the Purchased Securities and for at least twenty (20) Trading Days thereafter,
the Company shall file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           Listing.  The Company’s Common Stock shall be listed or quoted
for trading on any of (a) theNYSE Amex, (b) New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC
Bulletin Board. The Company shall promptly secure the listing of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all securities from time
to time issuable under the terms of the Transaction Documents.  The Company will
comply in all material respects with the Company’s reporting, filing and other
obligations under the by-laws or rules of the Principal Trading Market and/or
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the later of the date on which all of the Note have been
converted or have been paid in full.
 
(iv)           Use of Proceeds.  The Company will use the net proceeds received
hereunder for working capital and general corporate purposes; provided, however,
that the Company will not use such proceeds to pay fees payable (x) to any
broker or finder relating to the offer and sale of the Purchased Securities
except Galileo, or (y) to any other party who purchased securities or loaned
funds to the Company in any financing transaction effected prior to the Closing
Date.
 
(v)           Publicity, Filings, Releases, Etc.  Each of the parties agrees
that it will not disseminate any information relating to the Transaction
Documents or the transactions contemplated thereby, including issuing any press
releases, holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, the Company will
provide to the Buyer’s Counsel drafts of the applicable text the first filing of
a current report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or
10-K (or equivalent SB forms), as the case may be, intended to be made with the
SEC which refers to the Transaction Documents or the transactions contemplated
thereby as soon as practicable (but at least two (2) Trading Days before such
filing will be made) and will not include in such filing (or any other filing
filed before then) any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Transaction Documents in filings made with the
SEC (but any descriptive text accompanying or part of such filing shall be
subject to the other provisions of this paragraph).  Notwithstanding, but
subject to, the foregoing provisions of this  provision, the Company will, after
the Closing Date, promptly issue a press release and file a current report on
Form 8-K or, if appropriate, a quarterly or annual report on the appropriate
form, referring to the transactions contemplated by the Transaction Documents.
 
                  (vi)           FINRA Rule 5110. The Company is aware that the
Corporate Financing Rule 5110 (“FINRA Rule 5110”) of FINRA is or may become
applicable to the transactions contemplated by the Transaction Documents or to
the sale by a Holder of any of the Securities. If FINRA Rule 5110 is so
applicable, the Company shall, to the extent required by such rule, timely make
any filings and cooperate with any broker or selling stockholder in respect of
any consents, authorizations or approvals that may be necessary for FINRA to
timely and expeditiously permit the stockholder to sell the securities.
 
(vii)           Keeping of Records and Books of Account. The Company shall keep
and cause each Subsidiary, if any, to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
such subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(viii)          Corporate Existence.  The Company shall (a) do all things
necessary to preserve and keep in full force and effect its corporate existence,
including, without limitation, all licenses or similar qualifications required
by it to engage in its business in all jurisdictions in which it is at the time
so engaged, (b) continue to engage in business of the same general type as
conducted as of the date hereof, and (c) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder.


(ix)           Taxes.  The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
(x)           Stockholder Approval.  The Company shall use its best efforts to
obtain approval by the Company’s stockholders of the Transaction Documents at
the first meeting of its stockholders following the Closing Date including,
without limitation, a waiver of  NYSE Amex Rule 713 (“Rule 713”) in order that
the 19.99% Cap shall not apply to any conversions of the Note or any exercise of
the Warrant and approval for the issuance of not less than 4,800,001 shares of
Common Stock, including the shares of Common Stock contemplated hereby pursuant
to the Note and the Warrant, at a discount from book or market value at the time
of issuance. Such approval shall be obtained no later than July 15, 2010.  For
the avoidance of doubt, in the event the Company fails to obtain such approval,
an Event of Default (as defined in the Note) shall occur but the Transaction
Documents will remain in full force and effect.
 
(xi)           Compliance. The Company shall comply in all material respects
with all federal, state and local laws and regulations, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Company, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on the Company or
any of its properties; provided, however, that nothing provided herein shall
prevent the Company from contesting the validity or the application of any
Requirements.
 
(xii)           3(a)(10) Shares.  In the event the Company, in violation of the
covenants contained herein, ever ceases to be a reporting company for purposes
of the 1934 Act for any period of time, then the Company, for so long as Rule
144 is not available to the Buyer as an exemption from registration, shall cause
any of its shareholders who at such time are in possession of Common Stock
tradable under Section 3(a)(10) of the Securities Act (“3(a)(10) Shares”) to
cease to sell such 3(a)(10) Shares.
 
(xiii)           Litigation.  From and after the date hereof and until all of
the Company’s obligations hereunder and the Note are paid and performed in full,
the Company shall notify the Buyer in writing, promptly upon learning thereof,
of any litigation or administrative proceeding commenced or threatened against
the Company involving a claim in excess of $100,000.
 
(xiv)           Performance of Obligations.  The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(xv)           Listing Approval.  The Company shall have received listing
approval from NYSE Amex for the shares of Common Stock issuable upon conversion
of the Note and exercise of the Warrant as soon as practicable after Closing,
but in no event later than May 1, 2010.
 
(xvi)           Authorized Shares. The Company shall at all times prior to
repayment of the Note maintain sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Shares upon
complete conversion of the Note and exercise of the Warrant. In any event, the
Company shall reserve (i) for issuance upon conversion and/or payment of the
Note not less than ___________ Shares and (ii) for issuance upon exercise of the
Warrant not less than _________ Shares.


6.           TRANSFER AGENT INSTRUCTIONS.


a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 4(a)(i) hereof, it
will give the Transfer Agent no instructions inconsistent with instructions to
issue Common Stock from time to time upon conversion of the Note, as may be
applicable from time to time, in such amounts as specified from time to time by
the Company to the Transfer Agent, bearing the restrictive legend specified in
Section 4(a)(ii) of this Agreement prior to registration of the Shares under the
1933 Act, registered in the name of the Buyer or its nominee and in such
denominations to be specified by the Holder in connection therewith.  Except as
so provided, the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  Nothing in this Section shall affect in any way
the Buyer’s obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Buyer provides the Company with an
opinion of counsel reasonably satisfactory to the Company that registration of a
resale by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 4(a)(i) of this Agreement is not required under the 1933 Act or upon
request from a Holder while the Registration Statement is effective, the Company
shall (except as provided in clause (2) of Section 4(a)(i) of this Agreement)
permit the transfer of the Securities and, in the case of the Conversion Shares,
as may be applicable, use its best efforts to cause the Transfer Agent to
promptly electronically transmit to the Holder via the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program such Conversion Shares.  The
Company specifically represents that, as of the date hereof and as of the
Closing Date, (i) the Company’s Transfer Agent is (a) participating in the DTC
program, (b) is DWAC eligible, and (ii)  the Company is not aware of any plans
of the Transfer Agent to terminate such DTC participation or DWAC
eligibility.  While any Holder holds Securities, the Company shall at all times
maintain a transfer agent which participates in the DTC program and is DWAC
eligible, and the Company will not appoint any transfer agent which does not
both participate in the DTC program and maintain DWAC
eligibility.  Nevertheless, in the event the Transfer Agent is not participating
in the DTC/DWAC program or the Conversion Shares are not otherwise transferable
via the DTC/DWAC program, then the Company shall instruct the Transfer Agent to
issue one or more certificates for Common Stock without legend in such name and
in such denominations as specified by the Buyer.  In the event the Company’s
transfer agent is not DWAC eligible on any Conversion Date, and consequently the
Company issues Conversion Shares pursuant to the Conversion Notice in
certificated rather than electronic form, then in such event if the closing bid
price of the Common Stock on the Principal Trading Market is lower on the date
of delivery of the certificates to the Buyer than on the Conversion Date, such
difference in the closing bid prices, multiplied by the number of Conversion
Shares shall be added to the principal balance of the Note.
 
b.            The Company shall assume any fees or charges of the Transfer Agent
or Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to Securities, and (ii) the issuance of certificates
or DTC registration to or in the name of the Holder or the Holder’s designee or
to a transferee as contemplated by an effective Registration
Statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
c.           The Holder of the Note  shall be entitled to exercise its
conversion privilege with respect to the Note, as the case may be,
notwithstanding the commencement of any case under 11 U.S.C. §101 et seq. (the
“Bankruptcy Code”).  In the event the Company is a debtor under the Bankruptcy
Code, the Company hereby waives, to the fullest extent permitted, any rights to
relief it may have under 11 U.S.C. §362 in respect of such holder’s exercise
privilege.  The Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of the conversion
of the Note. The Company agrees, without cost or expense to such Holder, to take
or to consent to any and all action necessary to effectuate relief under 11
U.S.C. §362.


7.           CLOSING DATE.
 
a.           The Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 7 and 8 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run, but in any event shall not be later than April 7, 2010.
 
b.           Closing of the purchase and sale of Purchased Securities shall
occur on the Closing Date at the offices of the Buyer and shall take place no
later than 3:00 P.M., Eastern Time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.


8.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The Buyer understands that the Company’s obligation to sell the relevant
Purchased Securities to the Buyer pursuant to this Agreement on the Closing Date
is conditioned upon:


a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer on or before such Closing Date;


b.           Delivery by the Buyer by the Closing Date of good funds as payment
in full of an amount equal to the Net Purchase Price in accordance with this
Agreement;
 
c.           The accuracy on the Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and


d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


9.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
Generally.  The Buyer’s obligation to purchase the Purchased Securities is
conditioned upon and subject to the fulfillment, on or prior to the Closing
Date, of all of the following conditions, any of which may be waived in whole or
in part by the Buyer:


a.           The execution and delivery of this Agreement and the other
Transaction Documents by the Company on or before the Closing Date;
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
b.           Without limiting the generality of the requirement in the
immediately preceding section, the delivery by the Company of the Note and the
Warrant in accordance with this Agreement;


c.           On the Closing Date, each of the Transaction Documents executed by
the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder;
 
d.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


e.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and
 
f.           From and after the date hereof to and including the Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii), no minimum prices shall
been established for securities traded on the Principal Trading Market; (iv)
there shall not have been any material adverse change in any financial market;
and (v) there shall not have occurred any Material Adverse Effect.
 
g.           Except for any notices required or permitted to be filed after the
Closing Date with certain federal and state securities commissions, the Company
shall have obtained (a) all governmental approvals required in connection with
the lawful sale and issuance of the Securities, and (b) all third party
approvals required to be obtained by the Company in connection with the
execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder.
 
h.           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.


10.           INDEMNIFICATION AND REIMBURSEMENT.
 
a.           The Company agrees to defend, indemnify and forever hold harmless
the Buyer and its officers, directors, employees, and agents, and each Buyer
Control Person (the “Buyer Parties”) from and against any losses, claims,
damages, liabilities or expenses incurred (collectively, “Damages”), joint or
several, and any action in respect thereof to which the Buyer, its partners,
Affiliates, officers, directors, employees, and duly authorized agents, and any
such Buyer Control Person becomes subject, resulting from, arising out of or
relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of Company contained in
this Agreement, as such Damages are incurred.  The Buyer Parties with the right
to be indemnified under this Section (the “Indemnified Parties”) shall have the
right to defend any such action or proceeding with attorneys of their own
selection, and the Company shall be solely responsible for all costs and
expenses related thereto.  If the Indemnified Parties opt not to retain their
own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
b.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (ii) any liabilities the Company may be subject to.
 
11.           JURY TRIAL WAIVER.   The Company and the Buyer hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Documents.
 
12.           SPECIFIC PERFORMANCE.  The Company and  the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that the parties (including any Holder) shall be entitled to
an injunction or injunctions, without (except as specified below) the necessity
to post a bond, to prevent or cure breaches of the provisions of this Agreement
or such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to deliver the stock certificates and the related legal opinions,
if any, or if there is a claim for a breach by the Company of any other
provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense, based on any claim that the Holder
or anyone associated or affiliated with the Holder has violated any provision
hereof or any other Transaction Document, has engaged in any violation of law or
for any other reason, unless the Company has first posted a bond for one hundred
fifty percent (150%) of the principal amount and, if relevant, then obtained a
court order specifically directing it not to deliver said stock certificates to
the Holder. The proceeds of such bond shall be payable to the Holder to the
extent that the Holder obtains judgment or its defense is recognized.  Such bond
shall remain in effect until the completion of the relevant proceeding and, if
the Holder appeals therefrom, until all such appeals are exhausted.  This
provision is deemed incorporated by reference into each of the Transaction
Documents as if set forth therein in full.
 
13.           OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer
shall receive (or shall attempt to convert the Note into or exercise the Warrant
for)  shares of the Common Stock in payment of interest or principal or on
conversion of the Note or exercise of the Warrant, so that the Buyer would hold
by virtue of such action or receipt of shares of Common Stock under or pursuant
to conversion of the Note or exercise of the Warrant a number of shares
exceeding 9.99% of the number of shares of the Company’s Common Stock
outstanding on such date (the “9.99% Cap”), the Company shall not be obligated
and shall not issue to the Buyer shares of its Common Stock which would exceed
the 9.99% Cap.
 
14.           NYSE AMEX  19.99% CAP.  The parties understand that the issuance
of the Common Stock upon conversion of the Note or exercise of the Warrant may
be or may become subject to Rule 713, which requires stockholder approval prior
to the issuance of additional shares under certain circumstances.  Accordingly,
in the event (i) the Buyer attempts to convert the Note or exercise the Warrant
prior the Company’s receipt of such shareholder approval, and (ii) such
conversion or exercise would require the Company to issue in excess of 19.99% of
the Company’s outstanding Common Stock on the Closing Date, then the Company
shall not be obligated to issue to the Buyer any shares that would be in excess
of the 19.99% Cap until required approvals are obtained from the stockholders
and NYSE Amex; provided, however, that in the event that Rule 713 or other
applicable NYSE Amex Rules do not apply, then the Company shall issue all
requested shares in accordance with the terms and conditions Transaction
Documents.


15.           MISCELLANEOUS.  The Company and the Buyer hereby agree that the
provisions of this Section shall apply to all of the Transaction Documents.
 
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
a.           Governing Law and Venue.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of Cook or the state courts of the State of Illinois sitting in
the County of Cook in connection with any dispute arising under this Agreement
or any of the other Transaction Documents and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Company shall reimburse the Buyer for
any reasonable legal fees and disbursements incurred by the Buyer in enforcement
of or protection of any of its rights under any of the Transaction
Documents.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


b.           No Waiver.  Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.


c.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.


d.           Pronouns.  All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
 
e.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to constitute one instrument.  Facsimile and email
copies of signed signature pages will be deemed binding originals.


f.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
g.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.


h.           Amendment.  This Agreement may be amended only by an instrument in
writing signed by the party to be charged with enforcement thereof.
 
i.           Entire Agreement.  This Agreement together with the other
Transaction Documents constitute and contain the entire agreement between the
Company and the Buyer and supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.


j.           Currency.  All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Document shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.
 
k.           Buyer’s Expenses.  Except as otherwise provided herein, the Company
and the Buyer shall be responsible for paying such party’s own fees and expenses
(including legal expenses) incurred in connection with the preparation and
negotiation of the Transaction Documents and the closing of the transactions
contemplated thereby.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
l.           Assignment by the Company.  Notwithstanding anything to the
contrary herein, the rights, interests or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Buyer, which consent may be withheld at
the sole discretion of the Buyer; provided, however, that in the case of a
merger, sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.
 
m.           Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, each of the Company, its
shareholders, officers, agents, and representatives acknowledges and agrees that
the attorney that prepared this Agreement and all of the other Transaction
Documents acted as legal counsel to the Buyer only.  Each of the Company, its
shareholders, officers, agents, and representatives (i) hereby acknowledges that
he/she/it has been, and hereby is, advised to seek legal counsel and to review
this Agreement and all of the other Transaction Documents with legal counsel of
his/her/its choice, and (ii) either has sought such legal counsel or hereby
waives the right to do so.


n.           No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.


o.           Attorneys’ Fees.  In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any of the other Transaction
Documents, the Prevailing Party (as defined hereafter) shall be entitled to
reasonable attorneys’ fees, court costs and collection costs in addition to any
other relief to which such party may be entitled.  “Prevailing Party” shall mean
the party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.


p.           Replacement of the Note. Subject to any restrictions on or
conditions to transfer set forth in the Note, the Holder of a Note, at its
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company’s chief executive office, and promptly thereafter and at
the Company’s expense, except as provided below, receive in exchange therefor
one or more new convertible secured promissory note(s), each in the principal
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of a Note and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (b) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible secured promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.


16.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,
 
 
 
19

--------------------------------------------------------------------------------

 

 
(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail,


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, or


(d) when faxed or sent by electronic mail, upon confirmation of receipt,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):
 
 

 COMPANY:  At the address set forth at the head of this Agreement.          
 Attn: Chief Executive Officer      Telephone No.: 714 505-4461      Telecopier
No.: 714 505-4464          BUYER:    At the address set forth on the signature
page of this Agreement.            with a copy (which shall not constitute
notice) to:                  Telephone No.: (     ) _________________    
 Telecopier No.  (      )  ________________  

 
 
17.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s representations and warranties herein shall survive the execution and
delivery of this Agreement and the delivery of the Transaction Documents and the
payment of the Net Purchase Price and shall inure to the benefit of the Buyer
and the Company and their respective successors and assigns.






[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.


NET PURCHASE PRICE:
 

   BUYER:                  By:  ___________________________    
 Name:  _________________________      Its:  ____________________________      
                             COMPANY:            RADIENT PHARMACEUTICALS
CORPORATION            By: ____________________________      Name:
__________________________      Title: ___________________________              
                             

 

 



[SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT]
 
21

--------------------------------------------------------------------------------

 
 
 
 

   ANNEX I     COMPANY’S SEC DOCUMENTS              ANNEX II   DISCLOSURE ANNEX
             ANNEX III   DISBURSEMENT INSTRUCTIONS              ANNEX IV 
 REGISTRATION RIGHTS AGREEMENT              ANNEX V  UNANIMOUS WRITTEN CONSENT
OF THE BOARD              ANNEX VI   OFFICER CERTIFICATE              ANNEX VII
 NOTE              ANNEX VIII   WARRANT  

 
 
 
 
 
 
 
 
 
 
 

 
 
22

--------------------------------------------------------------------------------

 
